Citation Nr: 1705484	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  16-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a hearing loss disability.

4.  Entitlement to a disability rating greater than 30 percent for service-connected respiratory disability. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1967 to February 1968.   
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of entitlement to service connection for tinnitus was raised in a December 2013 statement from the Veteran's agent, but it has not been addressed by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  In a January 2013 rating decision, the RO denied the claim for service connection for a left knee disability, based on the determinations that there was no present left knee disability and no in-service event, disease, or injury.  




2.  The Veteran did not submit a notice of disagreement for the January 2013 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a left knee disability.

3.  The additional evidence received since the January 2013 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.

4.  The Veteran's current left knee disability did not have its onset in service or within the first post-service year, such disability is not etiologically related to service, and such disability was not caused or aggravated by a service-connected disability. 

5.  The Veteran's current hearing loss did not have its onset in service or within the first post-service year, and the Veteran's hearing loss is not etiologically related to service. 

6.  For the entire appeal period, the Veteran's service-connected respiratory disability is manifested by shortness of breath, an FEV-1 of at worst 76 percent, an FEV-1/FVC of at worst 92 percent, and required daily use of inhalational bronchodilator therapy and daily use of inhalational anti-inflammatory medication; but, an FEV-1 of 40 to 55 percent predicted or worse; an FEV-1/FVC of 40 to 55 percent or worse; at least monthly visits to a physician for required care of exacerbations; required use of systemic (oral or parenteral) corticosteroids or immune-suppressive medications; or, more than one attack per week with episodes of respiratory failure, is not shown.  

7.  The Veteran is service-connected for a respiratory disability, rated as 30 percent disabling for the entire appeal period.  

8.  The Veteran's service-connected disability does not prevent him from securing or following a substantially gainful occupation.  

CONCLUSIONS OF LAW

1.  The January 2013 rating decision, which denied the claim for service connection for a left knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  The additional evidence received since the January 2013 rating decision is new and material to the claim for service connection for a left knee disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

4.  The criteria for service connection for a hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

5.  For the entire appeal period, the criteria for a disability rating greater than 30 percent for service-connected respiratory disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6602 (2016).  

6.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for a left knee disability, discussion concerning compliance with the duties to notify and assist is not necessary with regard to the application to reopen.  Further, the RO reopened the previously denied claim of entitlement to service connection for a left knee disability, reviewed the claims file, and adjudicated the service connection issue on the merits in the September 2016 statement of the case.  Therefore, there is no prejudice to the Veteran in reopening the claim and then proceeding with adjudication of the issue of service connection for a left knee disability on the merits.  

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  The RO provided pre-adjudication VCAA notice by letter in April 2014, in which the Veteran was notified of how to substantiate his claim for service connection for the left knee and how to substantiate his claim for increased compensation and TDIU.  In this letter he was provided information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.  

The Veteran submitted his claim for service connection for a hearing loss disability as a part of the Fully Developed Claim program.  As part of that program, VCAA notice was provided to the Veteran in April 2016.  Thus, the Veteran was provided with what information and evidence was needed to substantiate his claim for service connection for hearing loss, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim, including service treatment records, post-service treatment records, and lay statements.  The Veteran was afforded a VA respiratory examination regarding in May 2014.  The examiner conducted an examination, performed clinical and radiological testing, and provided sufficient information regarding the Veteran's respiratory manifestations, including the impact thereof on his occupational functioning, such that the Board can render an informed decision.  The Board finds that the VA examination, in conjunction with the other lay and medical evidence of record, is adequate for rating purposes.

The Board acknowledges that the Veteran's agent argued in his August 2016 letter that a new VA examination pertaining to asthma is warranted because the May 2014 VA examination was conducted over two years ago and is therefore "too old to determine the current level of impairment."  The Veteran's agent also asserted that this examination "is inadequate to fully evaluate the Veteran's asthma."  The Veteran's agent then stated that "it would be helpful to obtain and review" the Veteran's updated VA treatment records.  First, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination).  In this case, the Board has reviewed the Veteran's treatment records, and there is no indication in these records that the Veteran's respiratory symptoms have worsened or that his asthma has manifested new symptoms since the May 2014 VA examination.  Further, there is no lay report by the Veteran that his respiratory symptoms have worsened since the May 2014 VA examination.  For these reasons, it is not necessary for the VA to afford the Veteran with a new VA examination pertaining to the symptoms and severity of asthma.  Second, the Veteran's agent has provided no argument other than the passage of time as to why he believes the May 2014 VA examination was inadequate for rating purposes.  Because the May 2014 VA examination provided sufficient information regarding the Veteran's respiratory manifestations, to include clinical and radiological testing results, the VA examination is not rendered inadequate. 

The Board also notes that VA is not required to obtain a VA examination regarding the nature and etiology of the claimed left knee disability or claimed hearing loss disability.  As discussed below, no in-service event, disease, or injury that could have resulted in a current left knee disability or hearing loss disability has been reported by the Veteran or otherwise shown by the record.  Therefore, it is not necessary for VA to obtain a VA examination to determine the nature and etiology of a left knee disability or a hearing loss disability.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (VA examination is necessary when there is competent evidence of a current disability or persistent or recurrent symptoms thereof; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).

Application to Reopen the Claim for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a January 2013 rating decision, the RO denied the claim for service connection for a left knee disability, based on the determinations that there was no present left knee disability and no in-service event, disease, or injury.  After the Veteran was notified of the adverse decision in a January 2013 letter, the Veteran submitted a statement dated March 2015, in which he stated that he did not appeal the January 2013 rating decision which denied service connection for the left knee, and he stated that he believes that the left knee should be on appeal.  Because the Veteran submitted this statement more than one year after the date of the January 2013 notice letter, the Veteran did not submit a timely notice of disagreement with the RO's decision to deny entitlement to service connection for a left knee disability.  Moreover, no new and material evidence pertaining to this claim was submitted within a year of the January 2013 rating decision.  Therefore, the March 2008 rating decision which denied service connection for a left knee disability became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

At the time of the January 2013 rating decision, the evidence of record included the Veteran's service records, post-service treatment records, and the Veteran's statements. 
 
The additional evidence presented since the January 2013 rating decision includes  the Veteran's March 2015 report that he has left knee problems.  The credibility of the Veteran's report of symptoms is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Competent evidence of recurrent left knee symptoms, which tends to indicate that the Veteran has a current left knee disability, is pertinent evidence that was absent at the time of the January 2013 rating decision, and this evidence raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been submitted.  The claim for service connection for a left knee disability is reopened.  Although the evidence is sufficient to reopen, it is not sufficient to grant the claim for service connection, and the merits of this issue are addressed below. 

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. §3.303 (b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303 (b). 

Additionally, where a Veteran served ninety days or more of active service, arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Veteran contends in his April 2016 claim that he has a hearing loss disability that warrants entitlement to service connection.

The Veteran also contends that he has a left knee disability that is secondary to his right knee disability.  Specifically, the Veteran's agent argued in a March 2015 statement that the Veteran's left knee disability is secondary to favoring the right knee disability.  Also, in his March 2015 statement, the Veteran reported that he feels that his left knee problems are secondary to his right knee problems.  In a September 2012 Report of General Information, the Veteran reported that he wanted to add his left knee condition to his claim, and that his left knee condition is allegedly the same as his right knee condition.  The Board notes that an October 2012 VA examination shows that the Veteran was diagnosed with right knee osteoarthritis and right knee contusion of patella/knee.   Significantly, the Board denied entitlement to service connection for a right knee disability in a May 2016 Board decision, and to this date the Veteran has not appealed this May 2016 Board decision.  

First, the Board acknowledges that the Veteran has competently and credibly reported left knee symptoms.  The Veteran is also competent to report to his agent that he favors his right knee, and the Board finds this report credible.  However, there is no evidence in the record or lay argument to indicate that the Veteran's service-connected respiratory disability caused the Veteran's left knee condition.  Further, the Veteran's right knee disability is not service-connected.  For these reasons, the preponderance of the evidence is against a finding that any current left knee disability was caused or aggravated by a service-connected disability, and service connection is therefore not warranted on a secondary basis for a left knee disability.  38 C.F.R. § 3.310.  

Second, though the Veteran has competently and credibly reported left knee symptoms and hearing loss symptoms during the appeal period, there is no lay argument and no evidence in the record to indicate that the Veteran's left knee symptoms or any hearing loss symptoms began in service or are otherwise related to service.  Specifically, the Veteran has not indicated any in-service event, disease, or injury that could have resulted in a current left knee disability or a hearing loss disability.  The Board acknowledges that a June 2012 private x-ray record from South Bay Medical Center shows that the Veteran has a well corticated bone chip adjacent to the posterior surface of the left patella laterally and that the provider noted that "this could represent an old chip fracture."  However, the Veteran's service records do not show, and the Veteran has not reported, any in-service injury of the left knee, and this June 2012 private x-ray record does not indicate that this "old chip fracture" occurred during the Veteran's period of service.  Further, the Veteran's service treatment records show no treatment or complaints regarding the left knee or for hearing loss.  For example, in an October 1967 Report of Medical History, the Veteran denied having ear trouble, hearing loss, cramps in his legs, arthritis or rheumatism, and trick or locked knee.  The Veteran was examined for Medical Board proceedings in November 1967, and the report was negative for a left knee disability and the audiogram showed hearing within normal limits.  The Veteran has not reported, and the evidence of record does not indicate, that the Veteran's current left knee symptoms or current hearing loss symptoms began in service or within the first post-service year.  Indeed, the record is silent for left knee or hearing loss complaints until decades after service.  

For these reasons, the evidence does not show an in-service event, disease, or injury that could have resulted in any current left knee disability or hearing loss disability, and the preponderance of the evidence is against a finding that a left knee disability or a hearing loss disability manifested in service or within the first post-service year, or is otherwise etiologically related to service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Thus, service connection on a direct basis is not warranted for the same.  

Because the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left knee disability and a hearing loss disability on appeal, the benefit of the doubt provision does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, for the reasons discussed below, the facts do not show that staged ratings are appropriate. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating for Asthma

The Veteran's service-connected respiratory disability is currently rated as 30 percent disabling for the entire appeal period under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602.  The Veteran contends that this rating does not accurately depict the severity of his disability.  Evaluation of the Veteran's respiratory disability under this diagnostic code is appropriate because DC 6602 contemplates the Veteran's specific diagnosis of bronchial asthma and the Veteran's respiratory manifestations, to include his shortness of breath and use of inhalational bronchodilatory therapy.  

The Board has considered the applicability of other diagnostic codes and finds that no other codes are applicable.  For example, though the Veteran's private treatment records dated in 2014 from the South Bay Medical Center show a history of cardiopulmonary evaluation and treatment, the May 2014 VA examiner opined that the Veteran's respiratory condition has not resulted in cardiopulmonary complications.  There is also no indication in the private treatment records that the Veteran's asthma manifests in cardiopulmonary symptoms.  Because any cardiopulmonary symptoms are medically and separately attributable to a nonservice-connected condition, the Board will not consider the Veteran's history of cardiopulmonary manifestations when rendering an evaluation for the service-connected respiratory disability.   See Mittleider v. West, 11 Vet. App. 181 (1998).   

Under DC 6602, a 30 percent evaluation is assigned for bronchial asthma where the FEV-1 is 56- to 70-percent of predicted, or; the FEV-1/FVC is 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication is required.  A 60 percent evaluation is assigned for an FEV-1 of 40 to 55 percent predicted, or; an FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A maximum rating of 100 percent is assigned for asthma with an FEV-1 of less than 40 percent predicted, or; the ratio of FEV-1 to FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97.  

For the entire appeal period, the Veteran's service-connected respiratory disability, diagnosed as bronchial asthma by private treatment providers and by the May 2014 VA examiner, is manifested by symptoms of shortness of breath.  For example, the Veteran in an October 2013 statement, that he uses an inhaler and finds himself frequently out of breath.  In a January 2013 statement, the Veteran reported that he feels his asthmas is not controlled well, and that he feels shortness of breath at times.  Further, the record, such as the May 2014 VA examination, shows that he uses inhalational bronchodilator therapy and inhalational anti-inflammatory medication daily.  The Board notes that during the appeal period, the record shows that the Veteran's FEV-1 is at worst 76 percent during the appeal period, as shown by the May 2014 VA examination.  The record also shows that the Veteran's FEV-1/FVC is at worst 92 percent during the appeal period, specifically as shown by the May 2014 VA examination.  Because daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication is required, the criteria for a 30 percent rating for bronchial asthma under DC 6602 are met.  The Veteran's respiratory manifestations, to include his FEV-1 and FEV-1/FVC percentages, are thus contemplated by the rating of 30 percent under DC 6602.  

On the other hand, during the appeal period, an FEV-1 of 40 to 55 percent predicted or worse or an FEV-1/FVC of 40 to 55 percent or worse is not shown.  Further, during the appeal period, the record, to include the May 2014 VA examination, does not show that the Veteran requires use of systemic (oral or parenteral) corticosteroids or immune-suppressive medications.  Further, though the record, to include the May 2014 VA examination, indicates that the Veteran has a history of asthmatic attacks, there is no indication that he has had at least monthly visits to a physician for required care of exacerbations or that he has had more than one attack per week during the appeal period.  For example, in the May 2014 Form 21-8940, the Veteran himself reported that he sees a doctor for his asthma twice a year, and every three months for blood work, and the Veteran stated that he has not been hospitalized for his asthma.  Further, the May 2014 VA examiner noted that the Veteran has not had any physician visits for required care of exacerbations and that he has had no episodes of respiratory failure.   

For these reasons, the criteria for an increased rating of 60 percent and the criteria for an increased rating of 100 percent have not been met or approximated under DC 6602 at any point during the appeal period.  Accordingly, a rating greater than 30 percent for the Veteran's bronchial asthma is not warranted.  

At no point during the appeal period have the criteria for a rating greater than 30 percent been met or approximated for the service-connected respiratory disability.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 10 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board acknowledges that the Veteran's agent stated in his August 2016 letter that an extraschedular rating is warranted for the Veteran's asthma.  However, he provides no argument as to why the Veteran's asthma is entitled to an extraschedular rating, such as any report as to how the Veteran's asthma results in an exceptional or unusual disability picture.  The Board also notes that the Veteran's shortness of breath is contemplated by the definition of asthma in Dorland's Medical Dictionary. See Dorland's Illustrated Medical Dictionary, 32nd Ed., p. 168, (c) 2012.  For the reasons discussed above, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected respiratory disability, which is manifested during the appeal period by shortness of breath, an FEV-1 of at worst 76 percent, an FEV-1/FVC of at worst 92 percent, and required daily use of inhalational bronchodilator therapy and daily use of inhalational anti-inflammatory medication.  As noted above, there is no medical evidence of record to show that any cardiopulmonary symptoms may be medically attributable to the Veteran's service-connected respiratory disability.  

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected disability or to tinnitus, which has been referred to the AOJ for appropriate action.  The Veteran is evaluated for asthma, rated as 30 percent disabling for the entire appeal period.  The Veteran himself has at no time during the period under consideration indicated that he believes that the schedular criteria for this disability do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected respiratory disability results in further disability when looked at in combination with his alleged tinnitus, which the Board has referred to the AOJ for appropriate action. 

TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.    If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  

For the entire appeal period, the Veteran is service-connected for a respiratory disability, rated as 30 percent disabling.  Accordingly, the Veteran does not have a disability rated as 60 percent disabling or more at any point during the period under consideration.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to at least in part to his asthma.  For example, in the May 2014 Form 21-8940, the Veteran reported that is unable to secure and maintain substantially gainful employment because of his asthma alone.  As discussed above, the Veteran's respiratory disability manifests in shortness of breath. 

In the May 2014 Form 21-8940, the Veteran reported that he graduated high school and attended two years of college.  In an October 2013 statement, the Veteran reported that he retired from his employment at Lockheed Martin in 2003.  He also reported in a May 2014 Form 21-8940 that he last worked from September 2005 to 2009 as a part-time security guard.  The March 2015 Form 21-4192 from the Veteran's last employer shows that the Veteran worked from November 2006 to June 2010 as a Campuses Supervisor Sub.  He earned an income $18,987.04 for the last twelve months, and worked 40 hours a week.  The Veteran's employer noted that he stopped working because he "quit."  The May 2014 Form 21-8940 reflects that the Veteran has not tried to obtain employment since he left this job.  

The May 2014 VA examination shows that the Veteran requires the use of daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  Then examiner noted that the Veteran's respiratory disability does not impact his ability to work.  

The Board notes that in a May 2012 VA examination performed prior to the appeal period, the VA examiner noted that the Veteran's respiratory disability does not impact his ability to work.  On the other hand, the May 2012 VA examiner also examined the Veteran's nonservice-connected right knee disability and noted that the Veteran's right knee disability does impact his ability to work, in that he is prevent from prolonged standing or walking.  

The Board also notes that in an October 2012 VA examination performed prior to the appeal period and pertaining to the Veteran's nonservice-connected right knee disability, the VA examiner noted that the Veteran worked for nearly 35 years transporting large airplane parts/ equipment.  

The Board acknowledges that the Veteran's service-connected asthma may cause some occupational impairment due to his symptoms of shortness of breath and requiring the use of inhalers, as discussed above.  However, the assigned evaluation for asthma is intended to reflect such occupational impairment.  See 38 C.F.R. § 4.10.  On the other hand, the evidence does not show that the Veteran was unable to maintain employment with in the job transporting airplane parts and equipment or as a security guard due to his asthma alone.  In an October 2013 statement, the Veteran reported that he retired from his employment in 2003.  In this statement, the Veteran himself reported that he feels that he would no longer be able to do the type of work he performed there because of a combination of his asthma and his right knee disability.  Also, in an October 2014 letter from the Veteran's agent, the Veteran's agent essentially argued that the Veteran's right knee disability makes it difficult, if not impossible, to perform manual labor.  

The Board acknowledges the Veteran's agent's argument in the August 2016 letter that the Veteran's breathing problems alone cause such impairment that he is unable to secure gainful employment.   However, on review, and in light of the Veteran's own reports as to his functional impairments due to his right knee disability, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected asthma precludes him from securing and following gainful occupation during the appeal period.  The evidence does not show that he is precluded from securing and following substantially gainful sedentary employment.  Further, in light of the above VA medical opinions and the Veteran's own lay statements as to the impact of his nonservice-connected right knee disability on his ability to work, and given that the Veteran has had some higher level education, the preponderance of the evidence is against a finding that the Veteran's service-connected asthma prevents him from securing and maintaining a gainful occupation, to include sedentary employment and to include in an occupation requiring physical acts in which he has work experience, namely security guard and campus supervisor sub.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Indeed, on review, the record shows that a combination of asthma and the nonservice-connected right knee disability impacts his ability to perform the physical act required in the jobs in which he has work experience, namely at transporting airplane parts and equipment and as a security guard on campus.  

The Board notes that the Veteran has at no point during appeal period indicated that the combination of his service-connected disability of asthma and his alleged tinnitus, which the Board has referred to the AOJ for appropriate action, results in further disability and that any such further disability resulting from the combined effect of his service-connected asthma and alleged tinnitus precludes his ability to secure and maintain employment during the appeal period.  Therefore, the Board finds that the matter of TDIU is not intertwined with the matter of tinnitus, which the Board has referred to the AOJ for appropriate action.

For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disability, and referral for consideration of entitlement to a TDIU on an extraschedular basis is not warranted.  38 C.F.R. §4.16(b).  


ORDER

Because new and material evidence has been received, the claim of service connection for a left knee disability is reopened.

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for a hearing loss disability is denied.

Entitlement to a disability rating greater than 30 percent for service-connected respiratory disability is denied. 

Entitlement to a total disability rating based on individual unemployability is denied.




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


